                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

TIMOTHY T. WELCH, and his lawful                 CIVIL ACTION NO. 5:19-CV-03555-JMC
wife, DIANA WELCH

                               Plaintiffs,
v.


FRANKLIN L. NAYLOR,                                ORDER CONSOLIDATING RELATED
individually, and HORNE BROTHERS                   CASES FOR DISCOVERY PURPOSES
CONSTRUCTION, INC.,
                         Defendants

GEORGE L. WASHINGTON and his                     CIVIL ACTION NO. 5:19-CV-03554-JMC
lawful wife, SELENA WASHINGTON

                               Plaintiffs,
v.

FRANKLIN L. NAYLOR,
individually, and HORNE BROTHERS
CONSTRUCTION, INC.,
                         Defendants

       ORDER CONSOLIDATING CASES FOR DISCOVERY PURPOSES ONLY

       This matter comes before the court on the parties’ joint request for consolidation of two

related cases, pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, for an Order of this

Court consolidating Civil Action No.: 5:19-CV-03555-JMC and CIVIL ACTION NO. 5:19-CV-

03554-JMC for discovery only.

       Both cases have a significant overlap in the legal and factual issues arising from the case

styled Timothy T. Welch and his lawful, Diana Welch, v. Franklin L. Naylor, individually, and

Horne Brothers Construction, Inc., and identified by Docket No.: 5:19-CV-03555-JMC (the

“Welch Lawsuit”) with the case styled George L. Washington, and his lawful wife, Selena

Washington v. Franklin L. Naylor, individually, and Horne Brothers Construction, Inc., and
identified by Docket No.: 5:19-CV-03554-JMC (the “Washington Lawsuit”); consolidating the

Welch Lawsuit and the Washington Lawsuit for the limited purpose of discovery only will

conserve judicial resources, promote efficiency during pretrial proceedings and eliminate

duplicative discovery; and all parties before this Court in the Welch Lawsuit and the Washington

Lawsuit have consented to consolidation for the limited purpose of discovery.

       NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 42(a), it is ORDERED,

ADJUDGED and DECREED that the joint request to consolidate related cases for Discovery

Purposes Only is and should be GRANTED and discovery for the Welch Lawsuit, Docket No.:

5:19-CV-03555-JMC, is hereby consolidated with discovery for the Washington Lawsuit,

Docket No.: 5:19-CV-03554-JMC.


                                                    ___________________________________
                                                    J. Michelle Childs
                                                    United States District Judge
       13 2020
March ___,
Columbia, South Carolina
